IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44696

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 511
                                                 )
       Plaintiff-Respondent,                     )   Filed: June 29, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
ABDALLA PILI O, JR.,                             )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of seven years with two years
       determinate, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Abdalla Pili O, Jr. pled guilty to possession of a controlled substance. Idaho Code § 37-
2732(c). Following his plea, O was sentenced to a unified term of seven years with two years
determinate and the district court retained jurisdiction. O asserts the district court abused its
discretion when it retained jurisdiction, rather than placing him on probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). The record in this case shows that the district court properly
considered the information before it and determined that probation was not appropriate.
       Therefore, O’s judgment of conviction and sentence are affirmed.




                                                2